Citation Nr: 1535486	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  13-23 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date prior to January 31, 2006 for the grant of service connection and a 10 percent rating for a scar, right side of chest, status post resection of the eleventh rib, status post nephrectomy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February to December 1976.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which assigned an effective date of January 31, 2006 for the grant of service connection for a scar, right side of chest, status post resection of the eleventh rib, status post nephrectomy with an initial 10 percent rating.

The RO issued a statement of the case in which it listed the issue as entitlement to an earlier effective date for service connection for the chest scar; however, the statement of the case also discussed the appropriate effective date for the 10 percent rating for that disability.  Communications from the Veteran and his representative also indicate that they are seeking an earlier effective date for both service connection and the 10 percent rating.

In his notice of disagreement, the Veteran appears to raise the issue of entitlement to reimbursement for medical expenses incurred at the Hershey Medical Center in 2001.  This issue is referred to the RO for initial adjudication.


FINDINGS OF FACT

The Veteran filed a claim of entitlement to service connection for a scar, right side of chest, status post resection of the eleventh rib, status post nephrectomy on April 10, 2002, and the scar has been painful on examination prior to and since that date.  


CONCLUSION OF LAW

The criteria for entitlement to an effective date of April 10, 2002 for the grant of service connection for a scar, right side of chest, status post resection of the eleventh rib, status post nephrectomy, have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.114, 3.155, 3.400, 3.816 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The effective date of an award of compensation based on direct service connection is the date following separation from service, if the claim is received within one year of that date.  Otherwise, the effective date is the date VA receives the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(1) (West 2014); 38 C.F.R. §3.400(b)(2) (2014).

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. §3.1(p); see also Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992). 

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant or his representative, may be considered an informal claim.  38 C.F.R. § 3.155.  Such informal claims must identify the benefit sought.  Id.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  Id.  If received within one year from the date it was sent to a claimant, it will be considered filed as of the date of receipt of the informal claim.  Id.

On April 10, 2002, the Veteran filed a claim for service connection for the residuals of a nephrectomy that resulted in the resection of his eleventh rib.  The Veteran specifically identified the scar on the right side of his chest in his claim.  Therefore, April 10, 2002 is the date of claim for entitlement to service connection for a scar, right side of chest, status post resection of the eleventh rib, status post nephrectomy.  38 C.F.R. § 3.1(r).  

The AOJ assigned an effective date of January 31, 2006 for service connection for the Veteran's scar, citing a VA treatment note on that date as the first objective evidence that the scar was painful.  However, the Veteran's private treatment records include evidence that indicates the scar was painful prior to the date of his claim.  Abnormalities around the incision site were noted as early as March 2001.  

In February 2002, a private physician, L.E.H., M.D., specifically identified the scar on the Veteran's right chest as the source of right flank pain and diagnosed scar neuroma.  This evidence clearly establishes the Veteran was entitled to a compensable rating for a painful scar from the date of his initial clam.  Subsequent treatment records confirm the Veteran has continuously experienced pain at the incision site.  Thus, entitlement to an effective date of April 10, 2002 for service connection for a scar, right side of chest, status post resection of the eleventh rib, status post nephrectomy, is warranted.  See 38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. §3.400(b)(2).

Prior to 2008, a 10 percent rating was warranted for a superficial scar that was painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  The private physician's statement shows that the Veteran's scar has been painful on examination since the effective date of service connection.  Accordingly, a 10 percent rating has been warranted since the effective date of service connection.


The Veteran and his representative have argued that the appropriate effective date is April 10, 2002.  There is no argument or evidence that there was a claim prior to April 10, 2002.  Accordingly this decision represents a full grant of the benefit sought on appeal.









						(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an effective date of April 10, 2002 for service connection for a scar, right side of chest, status post resection of the eleventh rib, status post nephrectomy and an initial rating of 10 percent is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


